            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                  Desc
                                                               Main Document    Page 1 of 39




 Fill in this information to identify the case:

 Debtor name         One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:18-bk-24572-SK
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration    Corporate Ownership Statement
                                                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                             List of Equity Security Holders
                                                                             Statement of Financial Affairs
                                                                             Verification of Creditor Mailing Matrix

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 28, 2018                       X
                                                                         Signature of individual signing on behalf of debtor

                                                                         David Redlener
                                                                         Printed name

                                                                         Chief Executive Officer/One Way Loans, LLC d/b/a PowerLend
                                                                         Position or relationship to debtor


Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                         Desc
                                                               Main Document    Page 2 of 39
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re      One Way Loans, LLC, d/b/a PowerLend                                                            Case No.      2:18-bk-24572-SK
                                                                                  Debtor(s)                Chapter       11

                                                        LIST OF EQUITY SECURITY HOLDERS**
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities              Kind of Interest
 business of holder
 DCMRed LLC                                                                         50.00%                            Equity
 12 North Broadway, Apartment 2B
 Yonkers, NY 10701


 Doolster Holdings                                                                  5.00%                             Equity
 10325 Jefferson Boulevard
 Culver City, CA 90232

 Jaat Holdings, LLC                                                                 13.01%                            Equity
 Attn: Harinder Rana
 2070 Edith Place
 Merrick, NY 11566

 JGB Claggain Bay, Inc.                                                             9.99%                             Equity
 Attn: Hunter Dorbandt
 21 Charles Street
 Westport, CT 06880

 Jorge Aroche                                                                       1.00%                             Equity
 930 Kings Parkway
 Baldwin, NY 11510

 LME Capital LLC                                                                    20.00%                            Equity
 Attn: Moses Gross
 3811 13th Avenue
 Brooklyn, NY 11218

 Michael Silberman                                                                  1.00%                             Equity
 10325 Jefferson Boulevard
 Culver City, CA 90232




**
  Subsequent to the Debtor's First Revised Operating Agreement, a series of documented equity transfers have occurred
 but are not yet incorporated into a Second Revised Operating Agreement, under which all or a portion of the equity
 ownership interests of BRNB, LLC, Erika Harvel, Michael Silberman, and Present Media Group, Inc., were
 converted to profit sharing interests.                                                                      Best Case Bankruptcy
Sheet 1 of 2 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                           Desc
                                                               Main Document    Page 3 of 39

 In re:    One Way Loans, LLC, d/b/a PowerLend                                                           Case No. 2:18-bk-24572-SK
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                         (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities                        Kind of Interest
 business of holder
DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, David Redlener, the Chief Executive Officer of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.



 Date December 28, 2018                                                      Signature
                                                                                            David Redlener, Chief Executive Officer

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




List of equity security holders consists of 2 total page(s)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
     Case 2:18-bk-24572-SK                        Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                   Desc
                                                   Main Document    Page 4 of 39


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
David S. Kupetz (CA Bar No. 125062)
  dkupetz@sulmeyerlaw.com
Asa S. Hami (CA Bar No. 210728)
  ahami@sulmeyerlaw.com
Claire K. Wu (CA Bar No. 295966)
  ckwu@sulmeyerlaw.com
SulmeyerKupetz, A Professional Corporation
333 South Grand Avenue
Suite 3400
Los Angeles, CA 90071-1406
213.626.2311 Fax: 213.629.4520




    Attorney for: One Way Loans, LLC, d/b/a PowerLend
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.: 2:18-bk-24572-SK
         One Way Loans, LLC, d/b/a PowerLend                                  ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

   David Redlener, the Chief Executive Officer of One Way
I, Loans, LLC, d/b/a PowerLend                            , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
     Case 2:18-bk-24572-SK                        Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                   Desc
                                                   Main Document    Page 5 of 39


[Check the appropriate boxes and, if applicable, provide the required information.]
1.      I have personal knowledge of the matters set forth in this Statement because:
            I am the president or other officer or an authorized agent of the Debtor corporation
            I am a party to an adversary proceeding
            I am a party to a contested matter
            I am the attorney for the Debtor corporation
2.a.        The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
            class of the corporation’s(s’) equity interests:
            See Addendum
   b.      There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.
         28 2018
December __,                                                                            By:
Date                                                                                            Signature of Debtor, or attorney for Debtor

                                                                                        Name:         David Redlener
                                                                                                      Chief Executive Officer of One Way Loans,
                                                                                                      LLC, d/b/a PowerLend
                                                                                                      Printed name of Debtor, or attorney for
                                                                                                      Debtor




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
     Case 2:18-bk-24572-SK                        Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                   Desc
                                                   Main Document    Page 6 of 39



                     Addendum to Corporate Ownership Statement Pursuant to
                  F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 DCMRed LLC
 12 North Broadway
 Apartment 2B
 Yonkers, NY 10701
 Jaat Holdings, LLC
 Attn: Harinder Rana
 2070 Edith Place
 Merrick, NY 11566
 LME Capital LLC
 Attn: Moses Gross
 3811 13th Avenue
 Brooklyn, NY 11218




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
              Case 2:18-bk-24572-SK                                        Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                                     Desc
                                                                            Main Document    Page 7 of 39
 Fill in this information to identify the case:

 Debtor name            One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               2:18-bk-24572-SK
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        2,640,558.19

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        2,640,558.19


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        5,125,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          250,635.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          457,158.86


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,832,793.86




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 2:18-bk-24572-SK                            Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                  Desc
                                                               Main Document    Page 8 of 39
 Fill in this information to identify the case:

 Debtor name          One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:18-bk-24572-SK
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Preferred Bank                                         Checking                         4140                                    $6,271.75



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $6,271.75
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Southern California Edison                                                                                                      $1,855.00



                     SBLC
            7.2.     Landlord Beneficiary                                                                                                          $75,107.44



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:18-bk-24572-SK                           Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                       Desc
                                                               Main Document    Page 9 of 39
 Debtor            One Way Loans, LLC, d/b/a PowerLend                                         Case number (If known) 2:18-bk-24572-SK
                   Name




            8.1.     Insurance                                                                                                             $9,325.00




            8.2.     Rent                                                                                                                  $8,536.00




            8.3.     Stockbridge Escrow                                                                                                   $70,000.00




 9.         Total of Part 2.                                                                                                        $164,823.44
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           706,518.00   -                                0.00 = ....                $706,518.00
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                           2,058,299.00    -                       300,000.00 =....                $1,758,299.00
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                      $2,464,817.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                       Desc
                                                              Main Document    Page 10 of 39
 Debtor         One Way Loans, LLC, d/b/a PowerLend                                           Case number (If known) 2:18-bk-24572-SK
                Name


     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used    Current value of
                                                                              debtor's interest      for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.powerlend.com                                                           $4,646.00    Recent cost                          $4,646.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                           $4,646.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                     Desc
                                                              Main Document    Page 11 of 39
 Debtor         One Way Loans, LLC, d/b/a PowerLend                                          Case number (If known) 2:18-bk-24572-SK
                Name


     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:18-bk-24572-SK                                 Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                 Desc
                                                                   Main Document    Page 12 of 39
 Debtor          One Way Loans, LLC, d/b/a PowerLend                                                                 Case number (If known) 2:18-bk-24572-SK
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,271.75

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $164,823.44

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $2,464,817.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                    $4,646.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $2,640,558.19            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,640,558.19




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 2:18-bk-24572-SK                            Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                          Desc
                                                              Main Document    Page 13 of 39
 Fill in this information to identify the case:

 Debtor name          One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)              2:18-bk-24572-SK
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
        JGB Collateral, LLC, as
 2.1                                                                                                                      $5,125,000.00           $14,564,817.00
        collateral agent for                          Describe debtor's property that is subject to a lien
        Creditor's Name                               Accounts Receivable, Bank Accounts
        JGB Glenmachrie Ltd.
        a/k/a JGB (Cayman)
        Glenmachrie Ltd.
        Attn: Hunter Dorbandt
        21 Charles Street
        Westport, CT 06880
        Creditor's mailing address                    Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.            $5,125,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
             Case 2:18-bk-24572-SK                            Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                          Desc
                                                              Main Document    Page 14 of 39
 Fill in this information to identify the case:

 Debtor name         One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)          2:18-bk-24572-SK
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,107.00        $4,107.00
           Brandie Johnson                                           Check all that apply.
           10325 Jefferson Boulevard                                  Contingent
           Culver City, CA 90232                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employee Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $4,107.00        $4,107.00
           Cheston Vincent                                           Check all that apply.
           10325 Jefferson Boulevard                                  Contingent
           Culver City, CA 90232                                      Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Employee Wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   34090                               Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                          Desc
                                                              Main Document    Page 15 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                             Case number (if known)   2:18-bk-24572-SK
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $42,750.00      $12,850.00
          David Redlener                                             Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $27,300.00      $12,850.00
          Dylan Cohen                                                Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $28,545.00      $12,850.00
          Erika Harvel                                               Check all that apply.
          1838 South Cloverdale Avenue                                Contingent
          Los Angeles, CA 90019                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $30,000.00      $12,850.00
          Ernesto Conder                                             Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 2 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                           Desc
                                                              Main Document    Page 16 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                             Case number (if known)   2:18-bk-24572-SK
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $56,050.00      $12,850.00
          Harinder Rana                                              Check all that apply.
          Jaat Holdings LLC                                           Contingent
          2070 Edith Place                                            Unliquidated
          Merrick, NY 11566                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $27,945.00      $12,850.00
          Michael Silberman                                          Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
          2018                                                       Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $19,477.00      $12,850.00
          Nemo Withana                                               Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                          $5,827.00     $5,827.00
          Nora Dozier                                                Check all that apply.
          10325 Jefferson Boulevard                                   Contingent
          Culver City, CA 90232                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Employee Wages
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 2:18-bk-24572-SK                           Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                        Desc
                                                              Main Document    Page 17 of 39
 Debtor        One Way Loans, LLC, d/b/a PowerLend                                                            Case number (if known)          2:18-bk-24572-SK
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $4,527.00    $4,527.00
            Yovani Alas                                              Check all that apply.
            10325 Jefferson Boulevard                                 Contingent
            Culver City, CA 90232                                     Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Employee Wages
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $469.00
           Actum Processing
           Attn: Vincent Lipari                                                     Contingent
           7004 Bee Cave Road                                                       Unliquidated
           Building 3, Suite 312                                                    Disputed
           Austin, TX 78746
                                                                                   Basis for the claim:     ACH Provider
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $5,070.00
           Adv. Direct IT Media                                                     Contingent
           72 North 300 East                                                        Unliquidated
           Suite A                                                                  Disputed
           Sapulpa, OK 74066
                                                                                   Basis for the claim:     LeadGen
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,380.86
           Allied Administrators                                                    Contingent
           Delta Dental                                                             Unliquidated
           Post Office Box 26908                                                    Disputed
           San Francisco, CA 94126
                                                                                   Basis for the claim:     Dental Insurance
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $5,662.00
           American Express                                                         Contingent
           Post Office Box 0001                                                     Unliquidated
           Los Angeles, CA 90096-0001                                               Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Travel/Other Business Expenses
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $3,877.00
           Anthem Blue Cross                                                        Contingent
           Post Office Box 51011                                                    Unliquidated
           Los Angeles, CA 90051                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Health Insurance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 4 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                         Desc
                                                              Main Document    Page 18 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                     Case number (if known)            2:18-bk-24572-SK
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,405.00
          Broadvoice                                                          Contingent
          9221 Corbin Avenue                                                  Unliquidated
          Suite 260                                                           Disputed
          Northridge, CA 91324
                                                                             Basis for the claim:    Utilities (Telephone)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $855.00
          CCS - OZ                                                            Contingent
          7525 Mitchell Road                                                  Unliquidated
          Suite 315                                                           Disputed
          Eden Prairie, MN 55344
                                                                             Basis for the claim:    Utilities (Answering Service)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,238.00
          defi Solutions
          Attn: Stephanie Alsbrooks                                           Contingent
          1026 Texas Trail                                                    Unliquidated
          Suite 150                                                           Disputed
          Grapevine, TX 76051
                                                                             Basis for the claim:    LOS
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,223.00
          Direct Legal Support                                                Contingent
          1541 Wilshire Boulevard                                             Unliquidated
          Suite 550                                                           Disputed
          Los Angeles, CA 90017
                                                                             Basis for the claim:    SC Filings, Service
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,555.00
          Effortless Office                                                   Contingent
          4484 South Pecos Road                                               Unliquidated
          Las Vegas, NV 89121                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utilities (Servers/IT)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Employment Development Dept.                                        Contingent
          Bankruptcy Group MIC 92E                                            Unliquidated
          Post Office Box 826880                                              Disputed
          Sacramento, CA 94280-0001
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Franchise Tax Board                                                 Contingent
          Bankruptcy Section, MS:A-340                                        Unliquidated
          Post Office Box 2952                                                Disputed
          Sacramento, CA 95812-2952
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                         Desc
                                                              Main Document    Page 19 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                     Case number (if known)            2:18-bk-24572-SK
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,808.00
          Hartford Insurance                                                  Contingent
          8711 University East Drive                                          Unliquidated
          Charlotte, NC 28213                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business & Worker's Compensation Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,970.00
          Hudson Cook LLP                                                     Contingent
          7037 Ridge Road                                                     Unliquidated
          Suite 300                                                           Disputed
          Hanover, MD 21076
                                                                             Basis for the claim:    DBO Compliance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,313.00
          Infinity Enterprise Lending
          Velocity Ventures Group LLC                                         Contingent
          Attn: Ryen Leyva                                                    Unliquidated
          4864 Sparks Boulevard                                               Disputed
          Sparks, NV 89436
                                                                             Basis for the claim:    LOS
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Internal Revenue Service                                            Contingent
          Insolvency I Stop 5022                                              Unliquidated
          300 North Los Angeles St., Rm 4062                                  Disputed
          Los Angeles, CA 90012-9903
                                                                             Basis for the claim:    For Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          Jorge Aroche                                                        Contingent
          930 Kings Parkway                                                   Unliquidated
          Baldwin, NY 11510                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Holder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,435.00
          Kaiser Permanente                                                   Contingent
          Post Office Box 23250                                               Unliquidated
          San Diego, CA 92193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Health Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,092.00
          Keesal Young Logan                                                  Contingent
          400 Oceangate                                                       Unliquidated
          Long Beach, CA 90802                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal - Corporate
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                         Desc
                                                              Main Document    Page 20 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                     Case number (if known)            2:18-bk-24572-SK
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77,160.00
          Lead Economy LLC
          Attn: Brian Bastio                                                  Contingent
          8 The Green                                                         Unliquidated
          Suite 8162                                                          Disputed
          Dover, DE 19901
                                                                             Basis for the claim:    LeadGen
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $450.00
          Market Response Solutions                                           Contingent
          15110 Dallas Parkway                                                Unliquidated
          Suite 500                                                           Disputed
          Dallas, TX 75248
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $100,000.00
          Michael Silberman                                                   Contingent
          10325 Jefferson Boulevard                                           Unliquidated
          Culver City, CA 90232                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Note Holder
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,159.00
          Online Lenders Alliance                                             Contingent
          2001 Jefferson Davis Highway                                        Unliquidated
          Suite 405                                                           Disputed
          Arlington, VA 22202
                                                                             Basis for the claim:    Industry Group
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,330.00
          Parking Networks                                                    Contingent
          350 South Figueroa Street                                           Unliquidated
          Suite 420                                                           Disputed
          Los Angeles, CA 90071
                                                                             Basis for the claim:    Parking Spaces
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,500.00
          Prime/Baytech
          AttN; Jeff Skvorc                                                   Contingent
          Branch Management Group                                             Unliquidated
          1835 Newport Blvd., Suite A109 313                                  Disputed
          Irvine, CA 92606
                                                                             Basis for the claim:    Lead Management System
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,800.00
          Sebastian LLC                                                       Contingent
          33 Sade Street                                                      Unliquidated
          Clifton, NJ 07013                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Consulting (Tech)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 2:18-bk-24572-SK                            Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                               Desc
                                                              Main Document    Page 21 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                     Case number (if known)            2:18-bk-24572-SK
              Name

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $4,905.00
           Trans Union LLC                                                    Contingent
           Attn: William Pancoast                                             Unliquidated
           Post Office Box 99506                                              Disputed
           Chicago, IL 60693
                                                                             Basis for the claim:    Credit Bureau
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes
 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $25,814.00
           VISA                                                               Contingent
           Cardmember Service                                                 Unliquidated
           Post Office Box 790408                                             Disputed
           Saint Louis, MO 63179
                                                                             Basis for the claim:    Office Expenses
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes
 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $29,688.00
           Zero Parallel LLC                                                  Contingent
           505 North Brand Boulevard                                          Unliquidated
           16th Floor                                                         Disputed
           Glendale, CA 91203
                                                                             Basis for the claim:    LeadGen
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Internal Revenue Service
           Post Office Box 7346                                                                       Line      3.16
           Philadelphia, PA 19101-7346
                                                                                                            Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                           Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.          $                    250,635.00
 5b. Total claims from Part 2                                                                             5b.    +     $                    457,158.86

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.          $                       707,793.86




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
             Case 2:18-bk-24572-SK                            Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                             Desc
                                                              Main Document    Page 22 of 39
 Fill in this information to identify the case:

 Debtor name         One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:18-bk-24572-SK
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Payment Processing
              lease is for and the nature of
              the debtor's interest
                                                                                     Actum Processing
                  State the term remaining                                           Attn: Vincent Lipari
                                                                                     7004 Bee Cave Road
              List the contract number of any                                        Building 3, Suite 312
                    government contract                                              Austin, TX 78746


 2.2.         State what the contract or                  Lease
              lease is for and the nature of              Commencement Date:
              the debtor's interest                       August 1, 2018
                                                          Expiration Date:
                                                          November 30, 2022          CF Culver City Office, L.P.
                  State the term remaining                August 1,                  Attn: Investment Manager
                                                          2018-November 30, 2022     100 Waugh Street
              List the contract number of any                                        Suite 600
                    government contract                                              Houston, TX 77007


 2.3.         State what the contract or                  Data Provider
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                           Decision Logic (Clarilogic)
                                                                                     9820 Willow Creek Road
              List the contract number of any                                        Suite 310
                    government contract                                              San Diego, CA 92131


 2.4.         State what the contract or                  Loan Management
              lease is for and the nature of
              the debtor's interest
                                                                                     defi Solutions
                  State the term remaining                March 30, 2019             Attn: Stephanie Alsbrooks
                                                                                     1026 Texas Trail
              List the contract number of any                                        Suite 150
                    government contract                                              Grapevine, TX 76051




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                        Desc
                                                              Main Document    Page 23 of 39
 Debtor 1 One Way Loans, LLC, d/b/a PowerLend                                                 Case number (if known)   2:18-bk-24572-SK
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Verification Services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Equifax Verification Services
             List the contract number of any                                          11432 Lackland Road
                   government contract                                                Saint Louis, MO 63146


 2.6.        State what the contract or                   Credit
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Experian
             List the contract number of any                                          Post Office Box 881971
                   government contract                                                Los Angeles, CA 90088


 2.7.        State what the contract or                   Loan Underwriting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Factor Trust Transunion
                                                                                      Attn: Chris Amato
             List the contract number of any                                          Post Office Box 99506
                   government contract                                                Chicago, IL 60693


 2.8.        State what the contract or                   Loan Servicing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            First Associates Loan Servicing
                                                                                      Attn: David Johnson
             List the contract number of any                                          Post Office Box 503430
                   government contract                                                San Diego, CA 92150


 2.9.        State what the contract or                   Loan Management
             lease is for and the nature of
             the debtor's interest
                                                                                      Infinity Enterprise Lending
                  State the term remaining                                            Velocity Ventures Group LLC
                                                                                      Attn: Ryen Leyva
             List the contract number of any                                          4864 Sparks Boulevard
                   government contract                                                Sparks, NV 89436


 2.10.       State what the contract or                   Prime Software
             lease is for and the nature of
             the debtor's interest                                                    Prime/Baytech
                                                                                      AttN; Jeff Skvorc
                  State the term remaining                                            Branch Management Group
                                                                                      1835 Newport Blvd., Suite A109 313
             List the contract number of any                                          Irvine, CA 92606
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                       Desc
                                                              Main Document    Page 24 of 39
 Debtor 1 One Way Loans, LLC, d/b/a PowerLend                                                Case number (if known)   2:18-bk-24572-SK
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Loan Underwriting
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Trans Union LLC
                                                                                     Attn: William Pancoast
             List the contract number of any                                         Post Office Box 99506
                   government contract                                               Chicago, IL 60693




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                         Desc
                                                              Main Document    Page 25 of 39
 Fill in this information to identify the case:

 Debtor name         One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:18-bk-24572-SK
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      David Redlener                    10325 Jefferson Boulevard                        JGB Collateral, LLC,            D       2.1
                                               Culver City, CA 90232                            as agent for                     E/F
                                                                                                                                G



    2.2      DCMRed LLC                        12 North Broadway                                JGB Collateral, LLC,            D       2.1
                                               Apartment 2B                                     as agent for                     E/F
                                               Yonkers, NY 10701
                                                                                                                                G




    2.3      Erika Harvel                      1838 South Cloverdale Avenue                     JGB Collateral, LLC,            D       2.1
                                               Los Angeles, CA 90019                            as agent for                     E/F
                                                                                                                                G



    2.4      Jaat Holdings LLC                 Attn: Harinder Rana                              JGB Collateral, LLC,            D       2.1
                                               2070 Edith Place                                 as agent for                     E/F
                                               Merrick, NY 11566
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                    Desc
                                                              Main Document    Page 26 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                         Case number (if known)   2:18-bk-24572-SK


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      LME Capital LLC                   Attn: Moses Gross                               JGB Collateral, LLC,         D        2.1
                                               3811 13th Avenue                                as agent for                  E/F
                                               Brooklyn, NY 11218
                                                                                                                            G




    2.6      Michael Silberman                 10325 Jefferson Boulevard                       JGB Collateral, LLC,         D        2.1
                                               Culver City, CA 90232                           as agent for                  E/F
                                                                                                                            G



    2.7      DCMRed LLC                        12 North Broadway                               Actum Processing             D
                                               Apartment 2B                                                                  E/F
                                               Yonkers, NY 10701
                                                                                                                            G        2.1




    2.8      Erika Harvel                      1838 South Cloverdale Avenue                    Actum Processing             D
                                               Los Angeles, CA 90019                                                         E/F
                                                                                                                            G        2.1




Official Form 206H                                                         Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 2:18-bk-24572-SK                           Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                       Desc
                                                              Main Document    Page 27 of 39



 Fill in this information to identify the case:

 Debtor name         One Way Loans, LLC, d/b/a PowerLend

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:18-bk-24572-SK
                                                                                                                                          Check if this is an
                                                                                                                                             amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                            Gross revenue
       which may be a calendar year                                                            Check all that apply                          (before deductions and
                                                                                                                                             exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $1,915,007.00
       From 1/01/2018 to Filing Date
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue             Gross revenue from
                                                                                                                                             each source
                                                                                                                                             (before deductions and
                                                                                                                                             exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Dylan Cohen                                                 September                          $9,100.00         Secured debt
               10325 Jefferson Boulevard                                   27, 2018                                             Unsecured loan repayments
               Culver City, CA 90232                                       ($4,550.00)                                          Suppliers or vendors
                                                                           October 31,
                                                                           2018
                                                                                                                                Services
                                                                           ($4,550.00)                                          Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:18-bk-24572-SK                           Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                       Desc
                                                              Main Document    Page 28 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                       Case number (if known) 2:18-bk-24572-SK



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.2.
               Ernesto Conder                                              September                        $15,000.00            Secured debt
               10325 Jefferson Boulevard                                   27, 2018                                               Unsecured loan repayments
               Culver City, CA 90232                                       ($5,000.00)                                            Suppliers or vendors
                                                                           October 23,
                                                                           2018
                                                                                                                                  Services
                                                                           ($5,000.00)                                            Other
                                                                           October 31,
                                                                           2018
                                                                           ($5,000.00)
       3.3.
               Keesal Young Logan                                          September                        $14,765.44            Secured debt
               400 Oceangate                                               20, 2018                                               Unsecured loan repayments
               Long Beach, CA 90802                                        ($8,818.69)                                            Suppliers or vendors
                                                                           October 4,
                                                                           2018
                                                                                                                                  Services
                                                                           ($5,946.75)                                            Other

       3.4.
               Stockbridge Capital Funding                                 November 15,                     $70,000.00            Secured debt
               1790 Hughes Landing Boulevard                               2018                                                   Unsecured loan repayments
               Fourth Floor                                                                                                       Suppliers or vendors
               Spring, TX 77380                                                                                                   Services
                                                                                                                                  Other   Secure Financing.


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Please See Attached.                                                                                $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                                                                 90 days (9/17/2018‐12/17/2018)                                                      1 year (12/17/2017‐12/17/2018)
                                                                                           Fixed Expense NY Office /                                                  Fixed Expense   NY Office /
                                                                           Compensation                                    Interest        Total      Compensation                                      Interest        Other          Total
Desc




                                                                                          Reimbursement CA Housing                                                   Reimbursement    CA Housing
                                                  David Redlener           $     29,517   $          ‐    $   2,375    $         ‐     $     31,892   $     78,067   $        4,000   $   34,950    $         ‐     $        ‐     $     117,017
                                                  Michael Silberman        $     15,505   $          ‐    $     ‐      $       2,011   $     17,516   $     75,255   $        4,000   $      ‐      $       5,996   $        ‐     $      85,251
                                                  Erika Harvel             $     14,905   $          ‐    $     ‐      $         ‐     $     14,905   $     75,655   $        5,000   $      ‐      $         ‐     $        ‐     $      80,655
                                                  Harinder Rana            $     19,517   $          ‐    $     ‐      $         ‐     $     19,517   $     68,067   $        4,000   $      ‐      $         ‐     $        ‐     $      72,067
Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53




                                                  JGB Claggain Bay, Inc.   $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $        ‐     $          ‐     $      ‐      $     702,676   $     10,000   $     712,676
                                                  LME Capital LLC          $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $        ‐     $          ‐     $      ‐      $         ‐     $    125,000   $     125,000
                                                  Brad Powers              $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $     59,375   $          ‐     $      ‐      $         ‐     $        ‐     $      59,375
                                                  Sherbooke Holdings LLC   $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $     15,000   $          ‐     $      ‐      $         ‐     $        ‐     $      15,000
                                                                           $     79,445   $          ‐    $   2,375    $       2,011   $     83,831   $    371,420   $       17,000   $   34,950    $     708,672   $    135,000   $   1,267,042
Main Document    Page 29 of 39
Case 2:18-bk-24572-SK
              Case 2:18-bk-24572-SK                           Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                      Desc
                                                              Main Document    Page 30 of 39
 Debtor       One Way Loans, LLC, d/b/a PowerLend                                                          Case number (if known) 2:18-bk-24572-SK




       None.
               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.1.    JGB Collateral, LLC, as Agent                    Civil                        Supreme Court of the State of            Pending
               v. One Way Loans, LLC, d/b/a                                                  New York                              On appeal
               PowerLend                                                                     County of New York
                                                                                                                                   Concluded
               Index No. 655658/2018                                                         60 Centre Street
                                                                                             New York, NY 10007


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                     Desc
                                                              Main Document    Page 31 of 39
 Debtor        One Way Loans, LLC, d/b/a PowerLend                                                       Case number (if known) 2:18-bk-24572-SK



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.                                                                                                                   December
                                                                                                                               13, 2018
                                                                                                                               ($1,000.00)
                                                                                                                               December
                SulmeyerKupetz, APC                                                                                            14, 2018
                333 South Grand Avenue                                                                                         ANM
                Suite 3400                                                                                                     Management
                Los Angeles, CA 90071-1406                                                                                     LLC
                                                                     Attorney Fees                                             ($50,000.00)           $51,000.00

                Email or website address
                www.sulmeyerlaw.com

                Who made the payment, if not debtor?
                DCMRED LLC ($1,000.00); ANM
                Management LLC ($50,000.00)



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                 Desc
                                                              Main Document    Page 32 of 39
 Debtor      One Way Loans, LLC, d/b/a PowerLend                                                        Case number (if known) 2:18-bk-24572-SK




 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                           Desc
                                                              Main Document    Page 33 of 39
 Debtor      One Way Loans, LLC, d/b/a PowerLend                                                        Case number (if known) 2:18-bk-24572-SK




      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Michael Silberman                                                                                                          April 11, 2017 through
                    10325 Jefferson Boulevard                                                                                                  Present
                    Culver City, CA 90232

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Armanino LLP                                                                                                               December 31, 2017
                    55 West San Fernando Street
                    Suite 600
                    San Jose, CA 95113

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                   Desc
                                                              Main Document    Page 34 of 39
 Debtor      One Way Loans, LLC, d/b/a PowerLend                                                        Case number (if known) 2:18-bk-24572-SK



    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       BRNB, LLC                                      10325 Jefferson Boulevard                           Member, Board of Directors
                                                      Culver City, CA 90232

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Redlener                                 10325 Jefferson Boulevard                           Co-Chief Executive Officer
                                                      Culver City, CA 90232

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       DCMRed LLC                                     12 North Broadway                                   Equity                                50.00%
                                                      Apartment 2B
                                                      Yonkers, NY 10701
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Doolster Holdings                              10325 Jefferson Boulevard                           Equity                                5.00%
                                                      Culver City, CA 90232

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Erika Harvel                                   1838 South Cloverdale Avenue                        Chief Operating Officer
                                                      Los Angeles, CA 90019

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Harinder Rana                                  2070 Edith Place                                    Co-Chief Executive Officer
                                                      Merrick, NY 11566

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jaat Holdings, LLC                             Attn: Harinder Rana                                 Member, Board of Directors            13.01%
                                                      2070 Edith Place
                                                      Merrick, NY 11566




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                   Desc
                                                              Main Document    Page 35 of 39
 Debtor      One Way Loans, LLC, d/b/a PowerLend                                                        Case number (if known) 2:18-bk-24572-SK



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       JGB Claggain Bay, Inc.                         Atn: Brett Cohen                                    Member                                9.99%
                                                      21 Charles Street
                                                      Westport, CT 06880
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jorge Aroche                                   930 Kings Parkway                                   Equity                                1.00%
                                                      Baldwin, NY 11510

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       LME Capital LLC                                Attn: Moses Gross                                   Member                                20.00%
                                                      3811 13th Avenue
                                                      Brooklyn, NY 11218
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Silberman                              10325 Jefferson Boulevard                           President, Chief Financial            1.00%
                                                      Culver City, CA 90232                               Officer & Secretary



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Please See Attached.
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                                                                 90 days (9/17/2018‐12/17/2018)                                                      1 year (12/17/2017‐12/17/2018)
                                                                                           Fixed Expense NY Office /                                                  Fixed Expense   NY Office /
                                                                           Compensation                                    Interest        Total      Compensation                                      Interest        Other          Total
Desc




                                                                                          Reimbursement CA Housing                                                   Reimbursement    CA Housing
                                                  David Redlener           $     29,517   $          ‐    $   2,375    $         ‐     $     31,892   $     78,067   $        4,000   $   34,950    $         ‐     $        ‐     $     117,017
                                                  Michael Silberman        $     15,505   $          ‐    $     ‐      $       2,011   $     17,516   $     75,255   $        4,000   $      ‐      $       5,996   $        ‐     $      85,251
                                                  Erika Harvel             $     14,905   $          ‐    $     ‐      $         ‐     $     14,905   $     75,655   $        5,000   $      ‐      $         ‐     $        ‐     $      80,655
                                                  Harinder Rana            $     19,517   $          ‐    $     ‐      $         ‐     $     19,517   $     68,067   $        4,000   $      ‐      $         ‐     $        ‐     $      72,067
Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53




                                                  JGB Claggain Bay, Inc.   $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $        ‐     $          ‐     $      ‐      $     702,676   $     10,000   $     712,676
                                                  LME Capital LLC          $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $        ‐     $          ‐     $      ‐      $         ‐     $    125,000   $     125,000
                                                  Brad Powers              $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $     59,375   $          ‐     $      ‐      $         ‐     $        ‐     $      59,375
                                                  Sherbooke Holdings LLC   $        ‐     $          ‐    $     ‐      $         ‐     $        ‐     $     15,000   $          ‐     $      ‐      $         ‐     $        ‐     $      15,000
                                                                           $     79,445   $          ‐    $   2,375    $       2,011   $     83,831   $    371,420   $       17,000   $   34,950    $     708,672   $    135,000   $   1,267,042
Main Document    Page 36 of 39
Case 2:18-bk-24572-SK
            Case 2:18-bk-24572-SK                             Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                Desc
                                                              Main Document    Page 37 of 39
 Debtor      One Way Loans, LLC, d/b/a PowerLend                                                        Case number (if known) 2:18-bk-24572-SK



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 28, 2018

                                                                        David Redlener
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer/One Way Loans, LLC
                                            d/b/a PowerLend

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 2:18-bk-24572-SK   Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53   Desc
                        Main Document    Page 38 of 39
         Case 2:18-bk-24572-SK                      Doc 46 Filed 12/28/18 Entered 12/28/18 14:46:53                                                   Desc
                                                    Main Document    Page 39 of 39
Attorney or Party Name, Address, Telephone & FAX Nos.,                                FOR COURT USE ONLY
State Bar No. & Email Address
David S. Kupetz (CA Bar No. 125062)
  (dkupetz@sulmeyerlaw.com)
Asa S. Hami (CA Bar No. 210728)
  (ahami@sulmeyerlaw.com) (
Claire K. Wu (CA Bar No. 295966)
  (ckwu@sulmeyerlaw.com)
SulmeyerKupetz, A Professional Corporation
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071

Telephone: 213.626.2311
Facsimile: 213.629.4520




     Debtor(s) appearing without an attorney
     Attorney for Debtor

                                                   UNITED STATES BANKRUPTCY COURT
                                                    CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                      CASE NO.: 2:18-bk-24572-SK
            One Way Loans, LLC, d/b/a PowerLend,
                                                                                      CHAPTER: 11




                                                                                                        VERIFICATION OF MASTER
                                                                                                       MAILING LIST OF CREDITORS

                                                                                                                     [LBR 1007-1(a)]

                                                                  Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 8 sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

               28 2018
Date: December __,
                                                                                         David Redlener
                                                                                         Chief Executive Officer of One Way Loans, LLC,
                                                                                         d/b/a PowerLend




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILING.LIST.VERIFICATION
